DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 May, 2021 has been entered.
 
                                        Response to Amendment
Applicant's submission filed on 07 May, 2021 has been entered. 
Claims 1, 8 and 15 have been currently amended.
No claim currently canceled or newly added. 
As a result, claims 1-20 are pending in the application.

Response to Arguments
Applicant’s arguments, see remark, filed 07 May, 2021, with respect to the rejections of claims 1, 8 and 15 under the prior art rejections have been fully considered 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	At pages 6-8, concerning claim 1, 8 and 15, Applicant argued that Koumchatzky fails to teach or suggest "divide each of the plurality of segments into a plurality of units". 

In response, examiner disagrees. Koumchatzky’s invention involves for supporting live video classification and preview selection. Regarding the limitation “divide each of the plurality of segments into a plurality of units”, Koumchatzky teaches in paragraphs [0069], which presents portions that may be associated with one or more engagements and the system may store the engagements with the portion, and Para [0076] shows segment the video stream into portions, for example, a video stream may have 4 of its segments classified as Selfie, 8 as Indoor, 125 as Sport, and 150 as Food.  


b)	At pages 8-9, concerning claim 1, 8 and 15, Applicant argued that Koumchatzky fails to teach or suggest "for each of the plurality of units for each segment, use the quality model to pass the unit through an LSTM corresponding to the unit, causing an embedding of the unit and generating one or more parameters.

In response, examiner disagrees. Koumchatzky teaches the limitation “for each of the plurality of units for each segment, use the quality model to pass the unit through an LSTM corresponding to the unit, causing an embedding of the unit and generating one or more parameters (see Para [0076], the system may obtain a video stream to be generated and segment the video stream into portions, e.g., into 3 second segments, each segment using the classifiers, wherein a video stream can have different segments classified differently, for example, a video stream may have 4 of its segments classified as Selfie, 8 as Indoor, 125 as Sport, and 150 as Food. Examiner correlates 
Paragraph [0073] of Koumchatzky also teaches that any particular video stream can include different content in different segments and hence may be classified under multiple classes, for example, a broadcast may include a sporting event and food available at the sport venue and hence would likely be classified as having content related to sports and also content related to food. The examiner recognizes this ‘particular segment embedded within the particular class’ corresponding to create an embedding of the segment.

Therefore, Koumchatzky’s invention teaches for each of the plurality of units for each segment, use the quality model to pass the unit through an LSTM corresponding to the unit, causing an embedding of the unit and generating one or more parameters.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas Koumchatzky et al. (US Patent Pub. No: US 2017/0289589 A1, hereinafter referred to as “Koumchatzky”) in view of Manojkumar Rangasamy Kannadasan et al. (US Patent Pub. No: US 2017/0186032 A1, hereinafter referred to as “Kannadasan”).

              With respect to claim 1, Koumchatzky teaches a system comprising: a memory storing a quality model comprising a hierarchy of long short-term memories (LSTM) and a classification layer (see Para [0048], the interactive video sharing engine may classify portions, e.g., segments, which may represent a few seconds of video frames from the video stream.  The classifiers 176 (i.e. a hierarchy of long short-term memories (LSTM)) may be machine learning algorithms trained to classify the portions); and a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to: 
obtain a piece of content (see Para [0048], the video discovery engine provide or suggest real-time video streams (i.e. a piece of content) to a user);
segment the piece of content into a plurality of segments (see Para [0048], the interactive video sharing engine may classify portions, e.g., segments, of each live video stream (i.e. a plurality of segments)’ as they are received from broadcasting devices);
divide each of the plurality of segments into a plurality of units (see Para [0043] teaches classifier 176 (i.e. LSTM) further classify the classes include selfie, noise, talk driving which are corresponding to ‘units’ with the portion of video as ‘segment’, and Para [0069], ‘portions (i.e. segment)’ may be associated with one or more engagements and the system may store the engagements with the portion, and Para [0076] teaches ‘divisions of the video such as the portions of the video’ corresponding to ‘plurality of segments’ and each segment classifying differently. Different portions such as 4, 8, 125, 150 of its segments (i.e. divide segments into a plurality of units)); 
the interactive video sharing engine 170 may classify ‘portions, e.g., segments (i.e. first segment)’, of each live video stream as they are received from broadcasting devices, and the portion may represent a few seconds of video frames from the video stream, wherein the classifiers 176 may be machine learning algorithms trained to classify the ‘portions into one or several classes (i.e. classes within the portion corresponding to ‘unit within segments’), and may provide a confidence score for each class provided by the classifier for a portion of the video stream, ‘the confidence score representing how confident the model is that the portion of the video is correctly classified as in or not in the class, and the ‘classes and confidence scores may be stored for each portion of the video stream (i.e. causing an embedding of the unit)’, e.g., as part of broadcast metadata, and Para [0076] further teaches the system may obtain a video stream to be generated and segment the video stream into portions, e.g., into 3 second segments each segment using the classifiers (i.e. LSTM classifier as quality model), wherein a video stream can have different segments classified differently, for example, a video stream may have 4 of its segments classified as Selfie, 8 as Indoor, 125 as Sport, and 150 as Food (i.e. identifying classes within different segments and assigning name Selfie, Indoors, sport, food recognized as generating one or more parameters), and generating one or more parameters (see Para [0010], the system selects the promoted segments of the broadcast, e.g., those classified as "Show," for snippets.  The system may select the segment with the highest confidence level as the base segment and generate a snippet (i.e. one or more parameters) around the base segment for each "Show" class detected in the broadcast);
Para [0076], the system may obtain a video stream to be generated and segment the video stream into portions, e.g., into 3 second segments each segment using the classifiers (i.e. LSTM classifier as quality model), wherein a video stream can have different segments classified differently, for example, a video stream may have 4 of its segments classified as Selfie, 8 as Indoor, 125 as Sport, and 150 as Food (i.e. identifying classes within different segments and assigning name Selfie, Indoors, sport, food recognized as ‘causing an embedding of the unit and generating one or more parameters’, and Para [0043] teaches classifier 176 (i.e. LSTM) further classify the classes include selfie, noise, talk driving which are corresponding to ‘units’ with the portion of video as ‘segment’, wherein Para [0048] further teaches that the classifiers 176 may be a LSTM classifier to classify a portion of a live video stream into one or several classes (i.e. passing LSTM corresponding to units within the first segment)), and generating one or more parameters (see Para [0010], the system selects the promoted segments of the broadcast, e.g., those classified as "Show," for snippets.  The system may select the segment with the highest confidence level as the base segment and generate a snippet (i.e. one or more parameters) around the base segment for each "Show" class detected in the broadcast);
share the one or more parameters generated from the first set of LSTMs corresponding to units within the first segment to a segment-level LSTM corresponding to the first segment (see Para [0010], the system selects the promoted segments of the broadcast, e.g., those classified as "Show," for snippets.  The system may select the segment with the highest confidence level as the base segment and generate a snippet (i.e. one or more parameters) around the base segment for each "Show" class detected in the broadcast, and Para [0090] teaches generating the snippet may include stringing the portion with one or more other portions of the live video stream that are determined to be preview-eligible, and obtaining a plurality of portions of the live video stream, the portion being one of the plurality of portions, determining a class assignment for each of the plurality of portions, the class assignment including a corresponding confidence score, and selecting the portion from among the plurality of portions responsive to determining that the portion has a highest confidence score from among the plurality of portions);
pass the first segment through the segment-level LSTM corresponding to the first segment (see Para [0048], the classifiers 176 may be one classifier able ‘to classify a portion of a live video stream (i.e. classifying portion of a live video corresponding to first segment level LSTM)’ into ‘one or several classes (i.e. second level LSTM)’, and Para [0063] teaches system administrator may look at these broadcasts to determine if a new class is warranted, and to train the video classifiers to recognize the new class).
However, Koumchatzky does not explicitly teach “classify the piece of content as spam based on embeddings of the plurality of segments for the piece of content, using the quality model; and block display of the piece of content based on its classification as spam”.  
the spam detection framework extracts information from the images uploaded by the seller, and uses machine learning and natural language processing techniques to determine image attributes from the uploaded image.  The image attributes can be compared with the item attributes (e.g., product description) that have been inputted by the seller, and the spam detection framework can calculate a confidence score which signifies the likelihood that the item attribute is incorrect (e.g., spam), and Para [0035], the spam detection system receives an image of the item, and ‘extracts an image attribute from the receive image (i.e. embeddings of the plurality of segments for the piece of content).  Using the ‘extracted image attribute (i.e. embedded segments)’, the spam detection system determines whether the item attribute inputted by the seller is accurate or inaccurate., and [0052], the ‘image attribute can include product attributes, item title, item description, item color, item brand (i.e. plurality of segments for the piece of content)’, and the image attribute can be determined (e.g., predicted) using a pre-trained language model such as a long-short term memory (LSTM) model (using LSTM quality model to classify the piece of content as spam); and 
block display of the piece of content based on its classification as spam (see Para [0064], when it is determined that the generated item listing is spam, the publication system or spam detection system prevents the publication from being published on the generated listing on the online marketplace at operation).

Claims 8 and 15 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, Koumchatzky teaches “the segments are sentences and the units are words (see Para [0082], ‘a stream (i.e. segment)’ may be ‘a grouping of messages (i.e. sentences)’ associated with one or more accounts include any number of content types such as text (i.e. word))”.

Claims 9 and 16 are substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, Koumchatzky teaches LSTM is a bidirectional LSTM (see Para [0048], the classifiers may be a LSTM classifier that has undergone supervised or unsupervised training, which may be may be trained to indicate whether the portion is interesting and Para [0069] teaches the classifier may be a multi-way classifier that provides a confidence score for each of several classes or the classifier may be a set or collection of binary classifiers that each provide a confidence score for a particular class). Attorney Docket No. 3080.J68US1 29 Client Docket No. 902203-US-NP  
Claims 10 and 17 are substantially similar to claim 3, and therefore likewise rejected.
Regarding claim 5, Koumchatzky teaches the instructions further cause the system to classify the segments into one of a plurality of different quality categories based on embeddings of a plurality of words corresponding to each of the segments (see Para [0073], video stream may include different content in different segments and hence may be classified under multiple classes, for example, a broadcast may include a sporting event and food available at the sport venue and hence would likely be classified as having content related to sports and also content related to food).  
Claims 12 and 19 are substantially similar to claim 5, and therefore likewise rejected.

Claims 4, 6, 7, 11, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koumchatzky in view over Kannadasan, and further in view of Fan Zhu et al. (US Patented No. US 10297070 B1, hereinafter referred to as “Zhu”).

Regarding claim 4, Koumchatzky and Kannadasan combined teach claim 1 as above. However, Koumchatzky and Kannadasan do not explicitly teach “the classifying includes using a softmax later to classify the piece of content”.
the scene category can be determined based on the scene image I by computing the probability P(y=c|I) that the scene belongs to category c through the output of the Softmax layer)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Koumchatzky’s method for classifying content based on selection to include the teaching of Kannadasan’s method for determining accuracy of information associated with item listed with the teaching of Zhu’s method for training a language model, and recognizing a language using the language model for multilevel representation learning for computer content quality. Koumchatzky, Kannadasan and Zhu are in the same field of invention because all of them teach content classification. Combination to do so would have been obvious to one of ordinary skill in the art in order to reduce errors significantly and improve the recognition performance model through a learning process, as taught by Zhu.
Claims 11 and 18 are substantially similar to claim 4, and therefore likewise rejected.
Regarding claim 6, the claim is rejected by the same rationale as stated in claim 1 rejection. Zhu further teaches each piece of content is a learning course (see col. 1 lines 54-59, capture the ‘inter-object and object-scene dependency information (i.e. piece of content)’ captures that is learned by the neural network architecture), each segment is a chapter (see col. 9 lines 11-15, the database stores a plurality of images include both training images (i.e. chapter)), and each unit is a video (see col. 9 lines 21-
Claims 13 and 20 are substantially similar to claim 6, and therefore likewise rejected.

Regarding claim 7, the claim is rejected by the same rationale as stated in claim 6 rejection. Zhu further teaches the instructions further cause the system to transcribe each video prior to passing the videos through LSTMs corresponding to each video (see Zhu: col. 11 lines 36-46, the first neural network 220 of the image analysis component 140 can include an LSTM structure that captures the dependency information 254 during training. This knowledge can then be utilized by the first neural network 220, or other component of the image analysis component 140, to perform scene understanding tasks (e.g., relating to classifying/detecting objects and scenes).
Claim 14 is substantially similar to claim 7, and therefore likewise rejected.

                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Variani; Ehsan et al. discloses US 2018/0068675 A1 acoustic models that process audio data from multiple microphones. 
Sevrens; Matthew et al. discloses US 2018/0300608 A1 neural networks for information extraction from transaction data.
Lin; Lin et al. discloses US 2020/0265192 A1 an automatic text summarization method, apparatus, computer device and storage medium.


                                                    Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162